DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the difference image generated based on the NOEST and at all of the claimed frequency pairs as claimed in Claims 39 and 50 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that the Figures appear to be directed to CEST techniques.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 39 is rejected because the specification, as originally filed, fails to disclose processing instructions for “determining a nuclear Overhauser effect (NOE) based on one or more particular NOEST offsets” as now claimed.  Applicant has failed to described the aforementioned processing step in sufficient detail to demonstrate possession of the claimed invention (MPEP 2163).  Claim 50 appears to have a similar issue.  Claim 39 is also rejected because the specification, as originally filed, fails to disclose generating a difference image from +2.6 and -2.6 ppm and +3.2 and -3.2 ppm frequency offsets as now claimed.  Claim 50 appears to have a similar issue.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 39 is rejected because it is unclear what processing instructions determine a NOE based on one or more particular NOEST offsets as now claimed.  Claim 50 appears to have a similar issue.  For the purpose of advancing prosecution, Examiner will assume that Fig. 1b-d depicts the step of determining a NOE based on one or more particular NOEST offsets.  Claim 39 is also rejected because it appears to be missing a step of acquiring two the images in order to generate a difference image as claimed.  Claim 50 appears to have the same issue.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 39, 42-50 and 52-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “MRI detection of glycogen in vivo by using chemical exchange saturation transfer imagine (glycoCEST)” to van Zijl et al. “van Zijl” in view of Applicant’s Admitted Prior Art (AAPA), NPL “Development of PARACEST MRI Contrast Agents to Assess Cartilage Glycosamioglycan Concentrations” to Dong et al. “Dong”, NPL “Mechanism of Magnetization Transfer during On-resonance Water Saturation.  A New approach to Detect Mobile Proteins, Peptides, and Lipids” to van Zijl et al. “van Zijl 2” and U.S. Publication No. 2006/0275217 to Caravan et al. “Caravan”.  
Note: Rejections below are based upon a best attempt to address the claimed subject matter in view of the various 35 U.S.C. 112 rejections above.  
As for Claims 39, 44, 45, 48-50, 53 and 55-56,  van Zijl discloses an MRI system and method including a computer accessible medium configured to determine the concentration or density of at least one molecule contained within an anatomical region of interest (Abstract) including steps of receiving information regarding offsets around -2.5 to +4 ppm (e.g. z-spectrum Fig. 1c) and obtaining difference images during RF radiation at 1.0 ppm upfield and downfield of the water signal (e.g. -1.0 and +1.0 ppm) to quantify the distribution of glycogen in vivo (Abstract).  
However, van Zijl does not expressly disclose quantifying the concentration or density of a molecule associated with GAG or proteoglycan and a step of determining one or more NOE offsets.  
Examiner notes that NOEs would be present in the z-spectrum.  For example, AAPA teaches "Fig. 1a shows an exemplary z-spectrum of a GAG phantom, as described, e.g., in Hinton, D.P. et al. (1996) Magn. Reson. Med. 35, 497-505.  In this exemplary figure, liable proton sites at δ=+3.2 and +1.0 ppm downfield from the water signal are shown.  Fig. 1c shows an exemplary z-spectrum from a piece of bovine cartilage which appears more complex than that of the GAG phantom shown in Fig. 1a.  Such complexity may arise, e.g., from additional magnetization transfer mechanisms….In addition to the exemplary two labile sites downfield of water described above, two sites at δ=-2.6 ppm and -1.0 ppm upfield of water can also be identified.  These two exemplary sites can correspond to CH and N-acetyl residues, respectively in GAG as described, e.g. in the Ling 2007 Publication and in Schiller, J., Naji, L., Huster, D., Kaufmann...The protons in these residues may not be exchangeable, and their appearance in the z-spectrum may thus be related to a magnetization transfer mechanism other than a chemical exchange.  Such a mechanism can be, e.g. a nuclear Overhauser effect- saturation transfer (“NOEST”)... (Paragraphs [0044]-[0046]).  Examiner notes that the phrases “as described” appears to indicate that the prior art has identified both chemical exchange and NOE offsets of GAG.  Moreover, one skilled in the art would appreciate that GAG concentrations may be used to assess cartilage whereby the loss of GAG from cartilage is an early marker of osteoarthritis (OA) (Dong-Abstract & Introduction).  
Accordingly, one skilled in the art would have been motivated to have modified the MRI technique described by van Zijl (e.g. quantify concentrations of a molecule in the body with a difference image of equal and opposite exchange frequency offsets) to be used to interrogate other regions of the body to quantify GAG concentrations associated with a cartilage condition (e.g. depleted, normal) as described by AAPA and Dong.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results and/or would be considered obvious to try given the finite number of identified, predictable solutions with a reasonable expectation of success (MPEP 2143).  van Zijl 2 and Caravan are also relied upon to support the conclusion of obviousness to obtain the difference image from equal and opposite effects.  For example, van Zijl 2 teaches that the mechanism of magnetization transfer (MT) between water and components of the proton spectrum can be studied in vivo (Abstract) where “Intramolecular NOEs with bound water are of opposite sign with respect to the exchange...” (Page 441) while Caravan teaches in CEST imaging, two images are acquired and combined to create a third image where the first image is at the exchangeable frequency and the second image is at a different frequency (e.g. equal and opposite) to minimize the effects of interference (Paragraph [0010]).  
Regarding Claims 42-43, 46-47, 52 and 54, the modified system and processing method disclose assessing GAG concentrations as an early marker for OA.  Furthermore, given the known correlation between GAG or PG and cartilage, the known correlation between the loss of cartilage and OA and known problematic cartilage containing areas of the body (e.g. knee, between vertebra) one skilled in the art would have been motivated to use the modified technique to quantify GAG content of a subject’s knee or intervertebral disc.  

Alternate Rejection: 
Claims 39, 42-50 and 52-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NPL “GAG Content via Chemical Exchange Saturation Transfers: Assessing OA” to Ling et al. “Ling”, Applicant’s Admitted Prior Art (AAPA) and U.S. Publication No. 2006/0275217 to Caravan et al. “Caravan”.  
Regarding Claims 39, 44, 45, 48-5, 53 and 55-56, Ling discloses a computerized system and method for analyzing glycosaminoglycan (GAG) concentration using chemical exchange saturation transfer (CEST).  Specifically, Ling discloses “Medical advances offer the hope that the detection of osteoarthritis (OA) at an early stage will allow one to intervene in a timely fashion to avoid severe manifestations of the disease.  The early onset of degeneration is generally characterized by a loss of proteoglycans (PGs)…The chemical exchange between the labile protons of low-concentration solutes and bulk water provides a novel sensitivity enhancement mechanism in MRI..." (Page 3811).  Ling depicts (e.g. Fig. 1) a z-spectrum which is used to identify chemical exchange sites and notes "Because of the mobility of PG in phantom/tissue, there is almost no MT effect from PG.  Additional chemical exchange sites were identified as hydroxl groups.  The amide proton demonstrated the strongest CEST effect at +3.3 ppm, corresponding to the single amide proton per GAG unit" (Page 3811).  
However, Ling does not appear to disclose any steps to determine, if any, NOEs based on receiving NOEST offsets and generating a difference image between images at equal opposite offsets.  
Examiner notes that NOEs would be present in the z-spectrum.  For example, AAPA teaches "Fig. 1a shows an exemplary z-spectrum of a GAG phantom, as described, e.g., in Hinton, D.P. et al. (1996) Magn. Reson. Med. 35, 497-505.  In this exemplary figure, liable proton sites at δ=+3.2 and +1.0 ppm downfield from the water signal are shown.  Fig. 1c shows an exemplary z-spectrum from a piece of bovine cartilage which appears more complex than that of the GAG phantom shown in Fig. 1a.  Such complexity may arise, e.g., from additional magnetization transfer mechanisms….In addition to the exemplary two labile sites downfield of water described above, two sites at δ=-2.6 ppm and -1.0 ppm upfield of water can also be identified.  These two exemplary sites can correspond to CH and N-acetyl residues, respectively in GAG as described, e.g. in the Ling 2007 Publication and in Schiller, J., Naji, L., Huster, D., Kaufmann...The protons in these residues may not be exchangeable, and their appearance in the z-spectrum may thus be related to a magnetization transfer mechanism other than a chemical exchange.  Such a mechanism can be, e.g. a nuclear Overhauser effect- saturation transfer (“NOEST”)... (Paragraphs [0044]-[0046]).  Examiner notes that the phrases “as described” appears to indicate that the prior art has identified both chemical exchange and NOE offsets of GAG.  
Caravan teaches from within a similar field of endeavor with respect to CEST imaging where two images are acquired and combined to create a third image where the first image is at the exchangeable frequency and the second image is at a different frequency (e.g. equal and opposite) to minimize the effects of interference (Paragraph [0010]).  
At the time of the invention, it would have been obvious to a person skilled in the art to have modified the CEST system and method described by Ling to include a step of identifying NOEs as described by AAPA and generating a difference image as described by visualize the density or concentration of GAG.  

Regarding Claims 42-43, 46-47, 52 and 54, the modified system and processing method disclose assessing GAG concentrations as an early marker for OA.  Furthermore, given the known correlation between GAG or PG and cartilage, the known correlation between the loss of cartilage and OA and known problematic cartilage containing areas of the body (e.g. knee, between vertebra) one skilled in the art would have been motivated to use the modified technique to quantify GAG content of a subject’s knee or intervertebral disc.  

Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. New 35 U.S.C. 112 rejections necessitated by amendment.  Examiner notes that certain 35 U.S.C. 112(a) and (b) rejections have been maintained because Applicant failed to address them in the 07/08/2022 remarks.  For example, Applicant’s amendments to Claims 39 and 50 only appear to address the issues with the NOEST pulse sequence as previously claimed and not the rejections relating to the difference image(s) as maintained above.  
As for the prior art rejections, Applicant argues the rejection concedes that van Zijl and Ling fail to teach or suggest determining NOE based on one or more particular NOEST offsets and the citations to other publications is improper because none of the publications teaches or suggests determining NOE based on one or more NOEST offsets (REMARKS, Page11).  Examiner respectfully disagrees and notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, Applicant has failed to address the admitted prior art as set forth in each rejection.  Thus, the rejections have been maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793